Citation Nr: 1811454	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee anterior cruciate ligament tear and meniscal injury status post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 2007 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that established service connection for left knee anterior cruciate ligament tear and meniscal injury status post arthroscopic surgery; a 10 percent initial evaluation was assigned, effective from May 1, 2010.  The Veteran expressed timely disagreement with the assigned initial evaluation, and the present appeal ensued.

This matter was previously before the Board in July 2016, when it was remanded for further evidentiary and procedural development.  The Board's July 2016 remand directives and the subsequent actions of the Agency of Original Jurisdiction (AOJ) will be further discussed below.  The Veteran's appeal has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.

In the July 2016 remand, the Board noted that the most recent VA examination pertaining to his service-connected left knee disability was undertaken in December 2010, and although another VA examination was scheduled in April 2013, it appeared that the Veteran was unable to appear because he was incarcerated.  As such, the Board directed that updated VA treatment records be obtained and associated with the file, and that the Veteran was to be provided a contemporaneous VA examination to determine the current frequency and severity of the symptoms and functional impairment associated with his service-connected left knee disability.

The record subsequent to the July 2016 remand reflects that the AOJ obtained and associated updated VA treatment records with the file and, on November 1, 2016, requested that a VA knee examination by provided.  However, it does not appear that any such VA examination was completed.  The record is devoid of a VA knee examination report dated after the July 2016 Board remand, and the April 2017 Supplemental Statement of the Case (SSOC) reflects that the Veteran failed to report for such an examination on November 1, 2017.  The Board finds it unusual that the Veteran would be expected to appear for an examination on the same day that it was requested, particularly when there is no evidence that the Veteran was notified of the time and place to report for such.  These facts were also noted by the Veteran's accredited representative in a February 2018 Brief.  While the Board observes that the AOJ attempted to contact the Veteran by telephone in March 2017 about rescheduling this examination, it appears that those efforts were not fruitful.  

In light of above, the Board concludes that the AOJ's actions regarding providing the Veteran a contemporaneous VA knee examination have not been substantially completed as per VA's duty to assist the Veteran.  As such, the most recent VA knee examination of record is more than 7 years old, and there is evidence that the service-connected disability has worsened since that time.  Therefore, the Board finds that the appeal must be remanded so that the Veteran can be provided a contemporaneous VA knee examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

So that the examiner is fully apprised of the most recent medical evidence of record pertaining to the Veteran's service-connected left knee disability, the AOJ should obtain updated VA treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, and request that the Veteran identify and complete a release for all private treatment records regarding left knee disability that are not already of record.  


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Philadelphia, Pennsylvania, dated after February 25, 2015.  

2.  The AOJ must contact the Veteran and request that he complete a release for outstanding private treatment records pertinent to his service-connected left knee disability.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran and undertake translation, if necessary.  

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected left knee disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected left knee disability.  

If the examiner(s) cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

